DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 10,812,155 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 1 of the application, claim 1 of the patent is directed towards a method comprising all the steps of claim 1 of the application.  Although the patented claim includes additional limitations not required by claim 1 of the application, claim 1 of 
Regarding claim 2 of the application, claim 4 of the patent is directed towards a UE performing all the same steps as the method of claim 2 of the application.  It is believed that a method of performing these same steps is obvious in view of the patented claim.
Regarding claim 3 of the application, claim 5 of the patent is directed towards a UE performing all the same steps as the method of claim 3 of the application.  It is believed that a method of performing these same steps is obvious in view of the patented claim.
Regarding claim 4 of the application, claim 6 of the patent is directed towards a UE performing all the same steps as the method of claim 4 of the application.  It is believed that a method of performing these same steps is obvious in view of the patented claim.
Regarding claim 5 of the application, claim 7 of the patent is directed towards a UE performing all the same steps as the method of claim 5 of the application.  It is believed that a method of performing these same steps is obvious in view of the patented claim.
Regarding claim 6 of the application, claim 8 of the patent is directed towards a UE performing all the same steps as the method of claim 6 of the application.  It is believed that a method of performing these same steps is obvious in view of the patented claim.

Regarding claim 8 of the application, claim 10 of the patent is directed towards a UE performing all the same steps as the method of claim 8 of the application.  It is believed that a method of performing these same steps is obvious in view of the patented claim.
Regarding claim 9 of the application, claim 11 of the patent is directed towards a UE performing all the same steps as the method of claim 9 of the application.  It is believed that a method of performing these same steps is obvious in view of the patented claim.
Regarding claim 10 of the application, claim 12 of the patent is directed towards a UE performing all the same steps as the method of claim 10 of the application.  It is believed that a method of performing these same steps is obvious in view of the patented claim.
Regarding claim 11 of the application, claim 2 of the patent is directed towards a method comprising all the steps of claim 11 of the application.  Although the patented claim includes additional limitations not required by claim 11 of the application, claim 11 of the application is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
Regarding claim 12 of the application, claim 14 of the patent is directed towards an access node performing all the same steps as the method of claim 12 of the 
Regarding claim 13 of the application, claim 15 of the patent is directed towards an access node performing all the same steps as the method of claim 13 of the application.  It is believed that a method of performing these same steps is obvious in view of the patented claim.
Regarding claim 14 of the application, claim 16 of the patent is directed towards an access node performing all the same steps as the method of claim 14 of the application.  It is believed that a method of performing these same steps is obvious in view of the patented claim.
Regarding claim 15 of the application, claim 17 of the patent is directed towards an access node performing all the same steps as the method of claim 15 of the application.  It is believed that a method of performing these same steps is obvious in view of the patented claim.
Regarding claim 16 of the application, claim 18 of the patent is directed towards an access node performing all the same steps as the method of claim 16 of the application.  It is believed that a method of performing these same steps is obvious in view of the patented claim.
Regarding claim 17 of the application, claim 19 of the patent is directed towards an access node performing all the same steps as the method of claim 17 of the application.  It is believed that a method of performing these same steps is obvious in view of the patented claim.

Regarding claim 19 of the application, claim 21 of the patent is directed towards an access node performing all the same steps as the method of claim 19 of the application.  It is believed that a method of performing these same steps is obvious in view of the patented claim.
Regarding claim 20 of the application, claim 22 of the patent is directed towards an access node performing all the same steps as the method of claim 20 of the application.  It is believed that a method of performing these same steps is obvious in view of the patented claim.
Regarding claim 21 of the application, claim 3 of the patent is directed towards a UE comprising all the components and performing all the functions of the UE of claim 21 of the application.  Although the patented claim includes additional limitations not required by claim 21 of the application, claim 21 of the application is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
Regarding claim 22 of the application, claim 13 of the patent is directed towards an access node comprising all the components and performing all the functions of the access node of claim 22 of the application.  Although the patented claim includes additional limitations not required by claim 22 of the application, claim 22 of the .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11-14, 17-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (U.S. Publication US 2018/0309495 A1) in view of Siomina et al. (U.S. Publication US 2013/0059610 A1) and Takeda et al. (U.S. Publication US 2015/0296487 A1).
With respect to claims 1 and 21, Xiong et al. discloses a user equipment (UE) comprising transceiver circuitry and processing circuitry executing a computer program to perform a method (See the abstract, page 4 paragraph 42, page 7 paragraph 64, and Figure 6 of Xiong et al. for reference to a User Equipment (UE) comprising transceiver circuitry and processing circuitry executing software instructions to perform a reference signal communication method).  Xiong et al. also discloses receiving, in a downlink signal having a series of subframes, a beam-formed reference signal in each of a plurality of subframes, wherein the beam-formed reference signals are received in fewer than all of the subframes of the downlink signal (See page 2 paragraphs 22-24, pages 2-3 paragraphs 26-28, and Figure 3 of Xiong et al. for reference to the UE receiving in a downlink each of primary synchronization signals (PSS), secondary synchronization signals (SSS), and beamforming reference signals (BRS), which are all types of beam-formed reference signals, wherein the PSS, SSS, and BRS are receiving in a plurality of subframes, i.e. subframes #0, #10, #20, and #30, which is fewer than all 40 subframes in a downlink radio frame signal).  Xiong et al. further discloses enabling cell search operation using at least a first subset of the received beam-formed reference signals, the first subset corresponding to a first frequency or first localized range of frequencies (See page 2 paragraph 23, page 2 paragraph 26, and Figure 3 of Xiong et al. for reference to the UE using the PSS and SSS to perform timing synchronization with eNBs and enable cell search operation, wherein the PSS and SSS are transmitted on a subset of central frequencies).  Xiong et al. also discloses performing radio link monitoring (RLM) using a second subset of the received beam- formed reference signals, the second subset at least partly differing from the first subset and including beam-formed reference signals corresponding to a second frequency or second localized range of frequencies, the second frequency or second localized range of frequencies being spaced apart from and differing from the first frequency or first localized range of frequencies (See page 2 paragraph 24, page 3 paragraph 27, and Figure 3 of Xiong et al. for reference to UE using the BRS to perform power and antenna training measurements, which are types of radio link monitoring, wherein the BRS are transmitted on a different separated subset of frequencies, i.e. above and below the central frequencies used for PSS and SSS).
(See page 2 paragraph 26 of Xiong et al.), Xiong et al. is not specific about using the PSS and SSS to perform mobility measurements.  However, Siomina et al., in the field of communications, discloses that mobility measurements of the PSS and SSS may be performed to enable inter-frequency handover and enhance system performance (See page 3 paragraph 21 of Siomina et al.).  Thus it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Siomina et al., to combine performing mobility measurements using the PSS and SSS, as suggested by Siomina et al., within the system and method of Xiong et al., with the motivation being to enable inter-frequency handover and enhance system performance.  
Xiong et al. additionally discloses wherein the processing circuitry is configured to perform RLM by performing one or more measurements using at least some of the second subset of beam-formed reference signals to obtain a metric (See page 2 paragraph 24 of Xiong et al. for reference to performing measurements on the BRSs to determine powers of the beams, which is a metric).  Although Xiong et al. does disclose determining a metric based on measurements of reference signals, Xiong et al. does not specifically disclose wherein performing RLM comprises monitoring the downlink signal for radio link failure (RLF).  However, Takeda et al., in the field of communications, discloses performing radio link monitoring to monitor downlink quality wherein the RLM is used to detect radio link failures (See page 2 paragraph 33, pages 3-4 paragraphs 4-46, and Figure 5 of Takeda et al. for reference performing RLM on downlink signals and using the result of the RLM to detect RLF).  Detecting radio link failure has the advantage of allowing devices to detect and correct problems in receiving downlink signals.  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Takeda et al., to combine comparing detecting radio link failure, as suggested by Takeda et al., with the system and method of Xiong et al., with the motivation being to allow devices to detect and correct problems in receiving downlink signals.
With respect to claim 2, Xiong et al. discloses wherein the beam-formed reference signals corresponding to the second frequency or second localized range of frequencies have a periodicity in time that differs from a periodicity in time for the beam-formed reference signals corresponding to the first frequency or first localized range of frequencies (See pages 2-3 paragraphs 26-28 and Figure 3 of Xiong et al. for reference to the PSS and SSS being placed in every other OFDM symbol of a subframe while the BRS is in every symbol of the subframe, such that the PSS and SSS have a different periodicity in time from the BRS within the subframe).
With respect to claim 3, Xiong et al. discloses wherein the second subset further includes beam-formed reference signals corresponding to a third frequency or third localized range of frequencies, the third frequency or third localized range of frequencies being spaced apart from and differing from the first and second frequencies or first and second localized range of frequencies (See pages 2-3 paragraphs 26-28 and Figure 3 of Xiong et al. for reference to the BRSs including multiple subsets spaced apparat in frequency including a subset at a frequency above the central frequency, i.e. at second frequency, and a subset at a frequency below the central frequency, i.e. at a third frequency).
With respect to claim 4, Xiong et al. discloses wherein the beam-formed reference signals corresponding to the first frequency or first localized range of frequencies each coincide in time with beam-formed reference signals corresponding to the second frequency or second localized range of frequencies (See pages 2-3 paragraphs 26-28 and Figure 3 of Xiong et al. for reference to each of the PSS and SSS reference signals coinciding in time with BRSs).
With respect to claim 7, Xiong et al. discloses wherein the second subset of beam-formed reference signals comprises a beam-specific reference signal for a first beam, and wherein the method comprises performing RLM for the first beam, using the beam-specific reference signal (See page 2 paragraph 24 and page 4 paragraphs 40-41 of Xiong et al. for reference to performing measurements of the BRSs wherein each BRS is beam-specific corresponding to a specific identified beam having a specific BRS sequence).
With respect to claim 8, Xiong et al. discloses wherein the beam-specific reference signal carries a beam identifier, and wherein the method comprises decoding the beam identifier from the beam- specific reference signal (See page 4 paragraphs 40-41 of Xiong et al. for reference to each BRS having a beam ID that is detected, i.e. decoded, by the UE).
With respect to claims 11 and 22, Xiong et al. discloses an access node comprising transceiver circuitry and processing circuitry executing a computer program to perform a method (See the abstract, page 6 paragraph 59, page 7 paragraph 64, and Figure 7 of Xiong et al. for reference to an Evolved Node-B (eNB), which is a type of access node, comprising a transceiver and processor executing software instructions to perform a reference signal communication method).  Xiong et al. also discloses transmitting, in a downlink signal having a series of subframes, a beam-formed reference signal in each of a plurality of subframes, wherein the beam-formed reference signals are transmitted in fewer than all of the subframes of the downlink signal (See page 2 paragraphs 22-24, pages 2-3 paragraphs 26-28, and Figure 3 of Xiong et al. for reference to the eNB transmitting in a downlink each of primary synchronization signals (PSS), secondary synchronization signals (SSS), and beamforming reference signals (BRS), which are all types of beam-formed reference signals, wherein the PSS, SSS, and BRS are receiving in a plurality of subframes, i.e. subframes #0, #10, #20, and #30, which is fewer than all 40 subframes in a downlink radio frame signal).  Xiong et al. further discloses wherein the beam-formed reference signals include a first subset and an at least partly differing second subset, the first subset including beam-formed reference signals corresponding to a first frequency or first localized range of frequencies, and the second subset including beam-formed reference signals corresponding to a second frequency or second localized range of frequencies, the second frequency or second localized range of frequencies being spaced apart from and differing from the first frequency or first localized range of frequencies (See pages 2-3 paragraphs 26-28 and Figure 3 of Xiong et al. for reference to the reference signals comprising a first subset including the PSS/SSS and a second subset including the BRS with the PSS/SSS and BRS transmitted in different separated subset of frequencies, i.e. the PSS/SSS in central frequencies and the BRS in frequencies above and below the central frequencies).  Xiong et al. also discloses configuring a user equipment (UE) to enable a cell search operation using at least the first subset of the beam-formed reference signals and to perform radio link monitoring (RLM) using at least the second subset of the beam-formed reference signals (See page 2 paragraphs 23-24, pages 2-3 paragraphs 26-28, and Figure 3 of Xiong et al. for reference to a UE being configured to use the PSS and SSS to performing timing synchronization with an enable a cell search operation with eNBs, and to use the BRS to perform power and antenna training measurements, which are types of radio link monitoring).  
Although Xiong et al. does disclose that the time and frequency locations of its PSS/SSS and BRS transmission can be defined in 3GPP specification to enhance or enable UE operation on cell search (See page 2 paragraph 26 of Xiong et al.), Xiong et al. is not specific about using the PSS and SSS to perform mobility measurements.  However, Siomina et al., in the field of communications, discloses that mobility measurements of the PSS and SSS may be performed to enable inter-frequency handover and enhance system performance (See page 3 paragraph 21 of Siomina et al.).  Thus it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Siomina et al., to combine performing mobility measurements using the PSS and SSS, as suggested by Siomina et al., within the system and method of Xiong et al., with the motivation being to enable inter-frequency handover and enhance system performance.
Xiong et al. additionally discloses wherein the processing circuitry is configured to perform RLM by performing one or more measurements using at least some of the (See page 2 paragraph 24 of Xiong et al. for reference to performing measurements on the BRSs to determine powers of the beams, which is a metric).  Although Xiong et al. does disclose determining a metric based on measurements of reference signals, Xiong et al. does not specifically disclose wherein performing RLM comprises monitoring the downlink signal for radio link failure (RLF).  However, Takeda et al., in the field of communications, discloses performing radio link monitoring to monitor downlink quality wherein the RLM is used to detect radio link failures (See page 2 paragraph 33, pages 3-4 paragraphs 4-46, and Figure 5 of Takeda et al. for reference performing RLM on downlink signals and using the result of the RLM to detect RLF).  Detecting radio link failure has the advantage of allowing devices to detect and correct problems in receiving downlink signals.  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Takeda et al., to combine comparing detecting radio link failure, as suggested by Takeda et al., with the system and method of Xiong et al., with the motivation being to allow devices to detect and correct problems in receiving downlink signals.
With respect to claim 12, Xiong et al. discloses wherein the beam-formed reference signals corresponding to the second frequency or second localized range of frequencies have a periodicity in time that differs from a periodicity in time for the beam-formed reference signals corresponding to the first frequency or first localized range of frequencies (See pages 2-3 paragraphs 26-28 and Figure 3 of Xiong et al. for reference to the PSS and SSS being placed in every other OFDM symbol of a subframe while the BRS is in every symbol of the subframe, such that the PSS and SSS have a different periodicity in time from the BRS within the subframe).
With respect to claim 13, Xiong et al. discloses wherein the second subset further includes beam-formed reference signals corresponding to a third frequency or third localized range of frequencies, the third frequency or third localized range of frequencies being spaced apart from and differing from the first and second frequencies or first and second localized range of frequencies (See pages 2-3 paragraphs 26-28 and Figure 3 of Xiong et al. for reference to the BRSs including multiple subsets spaced apparat in frequency including a subset at a frequency above the central frequency, i.e. at second frequency, and a subset at a frequency below the central frequency, i.e. at a third frequency).
With respect to claim 14, Xiong et al. discloses wherein the beam-formed reference signals corresponding to the first frequency or first localized range of frequencies each coincide in time with the beam- formed reference signals corresponding to the second frequency or second localized range of frequencies (See pages 2-3 paragraphs 26-28 and Figure 3 of Xiong et al. for reference to each of the PSS and SSS reference signals coinciding in time with BRSs).
With respect to claim 17, Xiong et al. discloses wherein one or more of the beam-formed reference signals comprises a beam-specific reference signal for a first beam (See page 4 paragraphs 40-41 of Xiong et al. for reference to each BRS being beam-specific corresponding to a specific identified beam having a specific BRS sequence).
With respect to claim 18, Xiong et al. discloses wherein the beam-specific reference signal carries a beam identifier (See page 4 paragraphs 40-41 of Xiong et al. for reference to each BRS having a beam ID that is detected, i.e. decoded).

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. in view of Siomina et al. and Takeda et al., and in further view of Nory et al. (U.S. Publication US 2018/0049204 A1).
With respect to claim 5, although Xiong et al. does disclose demodulating a control channel (See page 4 paragraph 47 of Xiong et al. for reference to decoding a downlink control channel), Xiong et al. does not specifically disclose using one or more additional reference signals to estimate a channel for the first control channel.
	With respect to claim 6, although Xiong et al. does disclose demodulating a control channel (See page 4 paragraph 47 of Xiong et al. for reference to decoding a downlink control channel), Xiong et al. does not specifically disclose wherein the first control channel is received in frequency resources at least partly overlapping frequency resources carrying the beam-formed reference signals used for performing RLM.
	With respect to claims 5 and 6, Nory et al., in the field of communications, discloses demodulating a control channel using reference signals that overlap the frequency of the control channel to estimate the control channel (See page 3 paragraph 30 of Nory et al. for reference to using beamformed reference signals overlapping with a DL control channel to estimate the control channel for demodulation).  Demodulating a control channel using reference signals that overlap 
With respect to claim 15, although Xiong et al. does disclose using a control channel (See page 4 paragraph 47 of Xiong et al. for reference to a downlink control channel), Xiong et al. does not specifically disclose transmitting, using the transceiver circuitry, one or more additional reference signals for use by the UE in estimating a channel for a first control channel.
With respect to claim 16, although Xiong et al. does disclose using a control channel (See page 4 paragraph 47 of Xiong et al. for reference to a downlink control channel), Xiong et al. does not specifically disclose wherein the processing circuitry is configured to transmit, using the transceiver circuitry, a first control channel using the same beamforming parameters used to transmit the beam-formed reference signals, in frequency resources at least partly overlapping frequency resources carrying the beam-formed reference signals.
With respect to claims 15 and 16, Nory et al. discloses demodulating a control channel using transmitted reference signals that overlap the frequency of the control channel to estimate the control channel (See page 3 paragraph 30 of Nory et al. for reference to using beamformed reference signals overlapping with a DL control channel to estimate the control channel for demodulation).  Demodulating a control channel using reference signals that overlap the frequency of the control channel to estimate the control channel has the advantage of allowing the use of beamformed reference signals in helping to detect and decode control channels.  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Nory et al., to combine demodulating a control channel using reference signals that overlap the frequency of the control channel to estimate the control channel, as suggested by Nory et al., with the system and method of Xiong et al., with the motivation being to allow the use of beamformed reference signals in helping to detect and decode control channels.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. in view of Siomina et al. and Takeda et al., and in further view of Stirling-Gallacher et al. (U.S. Publication US 2017/0033904 A1; hereafter referred to a Stirling).
With respect to claim 9, Xiong et al. does not specifically disclose wherein the processing circuitry is configured to receive, prior to performing said mobility management measurements, one or more first configuration parameters defining a periodicity and/or frequency location for the first subset of beam-formed reference signals.
With respect to claim 10, Xiong et al. does not specifically disclose wherein the processing circuitry is configured to receive, prior to performing said RLM, one or more 
	With respect to claim 19, Xiong et al. does not specifically disclose wherein the processing circuitry is configured to transmit to the UE, using the transceiver circuitry, one or more first configuration parameters defining a periodicity and/or frequency location for the first subset of beam-formed reference signals.
	With respect to claim 20, Xiong et al. does not specifically disclose wherein the processing circuitry is configured to transmit to the UE, using the transceiver circuitry, one or more second configuration parameters defining a periodicity and/or frequency location for the second subset of beam-formed reference signals.
	With respect to claims 9-10 and 19-20, Stirling, in the field of communications, discloses a transmission point (TP), i.e. an access node, transmitting to a UE information regarding a beamformed reference signal and control signal configuration including resource locations, i.e. frequencies, of multiple different types of reference signals (See page 4 paragraph 60, page 5 paragraph 67, and Figures 5 and 6B of Stirling).  Signaling a configuration of beamformed reference signals has the advantage of allowing a UE notice of the current format of reference signals such that the signals may be properly detected and measured.  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Stirling, to combine signaling a configuration of beamformed reference signals, as suggested by Stirling, with the system and method of Xiong et al., with the motivation being to allow a UE notice of the current format of reference signals such that the signals may be properly detected and measured.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461